Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 5 is objected to for Markush claim language. A proper language is “selected from the group consisting of X and Y”. 
	Claim 5 is objected to for “a fungi”. Correction is  required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is limited to method of binding textured substrates using a mycelium-producing fungus. The substrate may be interpreted as a textured protein such as textured soybean protein or textured gluten. However, claim 3 is limited to a textured substrate that is a fungal biomass and claim 4 recites a processed fungal fermented composition. 
The specification does not provide any guidance or examples to determine the metes and bounds of the claims. It is not clear whether the textured materials that are supposed to be bound are of plant origin, e.g. extruded soybean protein, or extruded wheat protein; or the textured material is of fungal origin in which case binding materials of fungal origin, being textured, using mycelium-producing fungi is misleading and vaguely defined. Food products wherein a protein containing material is inoculated and incubated to produce a material bound by fungal mycelia are known. A well-known example is tempeh wherein soybean is fermented using molds such as Rhizopus or Aspergillus. However, binding fungal material by fungal material (mycelia) is unclear. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebastian et al. (WO 2013/087558; hereinafter R1).
Claim 1 is limited to a method for binding a textured substrate wherein a textured substrate is inoculated with a mycelium-producing fungus. The growth and proliferation of mycelia inside and outside of the substrate binds the material together. 
Claims 1, 2 - R1 discloses a method wherein a vegetable-based food product comprising at least 50 wt.% protein, that could be gluten or any derivative thereof having a texture of minced meat, is inoculated with a mold and processing the material to produce a replacement for minced meat. (Abstract).
Claims 1, 7 - R1 discloses a method for producing a myceliated textured food product wherein a gluten containing material in solid form is contacted with water at a pH of less than 5. The material is sterilized. The sterilized material is cooled and inoculated with a mold to produce a fermented product. The fermented product is ultimately processed into a vegetable-based food product. The plant material comprises at least 75 wt.% gluten. (page 3, steps a-d)
Claim 9 - R1 discloses that the gluten containing plant material is in the form of pellets, e.g. extruded pellets (i.e. textured). The pellets may comprise flour and/or bran in addition to gluten. (claim 3)
Claim 1 - The fermented product (after being myceliated) is normally in the form of a solid or semi-solid cake. The cake is texturized to give a food product having a texture of minced meat. (page 3, lines 16-19)
Claim 11 - R1 discloses the time for moisturizing the substrate, pH of the substrate, sterilization time and temperature for the substrate. (page 3, lines 20-24)
Claims 5, 19 - The mold is selected from Rhizopus, Mucor, Neurospora or Amylomyxes. (page 3, lines 25-27)
Claim 10 - A meat flavor ingredient may be incorporated into the plant material before or during the first step. (page 3, lines 27-28)
R1 clearly states that the fermentation of the gluten material is a solid state fermentation wherein mycelia grow in the spaces between and inside the pellets. (page 4, lines 13-24 )
Claim 1 - The growth of mycelium in the rough/porous surface of the pellets/particles causes binding of the particles together to form a solid semi-solid lump or cake. (page 4, last para. to page 5, lines 1-2)
The cake formed in the process is sufficiently moist that can be manipulated by stirring or mixing in a controlled manner to produce a product having the texture of minced meat. (page 5, para. 2)
Claim 10 - Meat flavor ingredients may also be incorporated into the product. (page 5, para. 4)
Vitamins may also be incorporated into the product. (page 5, para. 5)
R1 discloses the detailed process of producing minced meat alternative product. (Example 1). Table 1 (page 6) discloses the fungal species that may be used in the process. 
Claim 15, 16 - R1 discloses a vegetable-based food product comprising at least 50 wt.% protein wherein the product has the textured of minced meat. (Claim 1, Example 1).
Claims 3-4, 6, 8, 12-14, 17-18, 20-23 are objected to for depending on rejected claims 1 and 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (WO 2013/087558; hereinafter R1) in view of Oei (EP 2 835 058; hereinafter R2)
The disclosure of R1 is incorporated by reference as outlined above.
A method of myceliating a textured protein product and the myceliated product mimicking ground meat is clearly disclosed by R1. However, R1 does not disclose binding tow textured food products using mycelium of fungi.
R2 discloses a meat substitute composition and method for producing said composition.
Claims 14 - The method is based on solid state fermentation comprising two different ingredients each having a different texture. A mycelium producing fugus is introduced and allowed to proliferate the substrates resulting in the meat substitute composition. (Abstract)
Claim 5 - R2 discloses the type of fungi that may be used in producing the meat substitute. [0016]
Claim 9 - R2 teaches of adding ingredients to the meat substitute comprising fat, cheese, meat, and flour. [0030]
R2 discloses types of foods that may comprise the inventive meat substitutes. [0040]
Claim 6 - R2 discloses solid state fermented substitute chicken meat. [Example 1]. 
While R2 discloses the binding of different ingredients having different textures, R2 does not explicitly teach of textured ingredients as they are known in the art. Since R1 clearly discloses the binding of a textured (extruded protein product) protein products, binding of two or more than two textured products would have been obvious in light of the teachings of R2. 
Claims 3-4, 17-18 are limited to textured substrates comprising fungal biomass and processed fungal fermented composition; respectively. In view of R1 and R2, any material in which fungal mycelia can proliferate and bind the materials together may be the substrate for myceliation. Unfortunately, the instant specification does not show any examples to precisely indicate what the fungal biomass or the processed fermented fungal composition may be. 
Claims 12, 20 recite compacting the textured material. Assuming that “compacting” indicates producing a slab of the bound material, it would have been obvious to make a slab of the bound material as disclosed by R1 or R2 by compacting the processed materials. 
Claims 6 is limited to a two-stage fermentation process wherein the first stage is a liquid state fermentation, assumingly for producing fungal mycelia, and the second stage is a solid-state fermentation process. R1 teaches of using fungal spores that may be allowed to grow in and/or on the substrate they are myceliating.  However, as known in the art, fungal mycelia may be produced in liquid culture and transferred to a solid substrate where they continue growth and proliferation in and/or on the substrate. As an Example WO 00/65029 discloses culturing fungi in liquid culture under aerobic conditions to produce fungal aggregates. Therefore, liquid culture of the intended fungus and using it as seed culture in solid-state fermentation of textured food products would have been motivated. 
Based on the teachings of the cited references, it would have been obvious to modify the method of R1 by using more then one textured substrate for producing a food product that is bound by proliferating fungal mycelia. One would do so to bind various textured proteins/fermented food products using fungal mycelia. Absent any evidence to the contrary, there would have been a reasonable expectation of success in binding textured food products using fungal species that myceliate their substrates. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791